MANTON, Circuit Judge.
I dissent. As stated in the prevailing opinion, the plaintiffs in error (hereinafter called the defendants) were officers or employés of the Watch Tower Bible & Tract Society, the People’s Pulpit Association, and the International Bible Students’ Association, corporations under which, it is alleged, they were engaged in following a religious belief. While our country was at war, and before the armistice was signed, the defendants were tried and convicted on an indictment containing the four following counts:
First Count. A conspiracy to cause insubordination, etc., in the military and naval forces of the United States.
Second Count. A conspiracy to obstruct the recruiting and enlistment. service of the United States.
Third Count. An attempt to cause insubordination, etc., in the military arid naval forces of the United States.
Fourth Count. Obstructing the recruiting and enlistment service of * the United States, etc.
The offenses charged were committed between June 16, 1917, and May 6, 1918. The corporations, acting through their officers and employés, who were indicted, between June 30, 1917, and March, 1918, caused to be published 850,000 copies of a book called “The Finished Mystery.” These copies were distributed in large numbers in the army camps of the United States, and many hundreds of thousands of copies ' were distributed throughout the United States and Canada. The book purported to be an interpretation of the Book of Revelations and the Book of Ezekiel. The book has taken the shape of a small bible or prayer book. The first half is devoted to many quotations, with interpretations, from the Scriptures. Then, in about the center of the book, *864are found writings, placed there in a very insinuative manner, of which the following extracts are a type:
“Standing opposite to those Satan has placed three great untruths, human immorality, the Antichrist and a certain delusion which is best described by the word Patriotism, but which is in reality murder, the spirit of the very Devil. * * * Under the guise of Patriotism the civil governments of earth demand of peace-loving men the sacrifice of themselves and their loved ones and the butchery of their fellows, and hail it as a duty demanded by the laws of heaven.” Page 247.
“If you say. that this war is a last resort in a situation which every other method, patiently tried, has failed to meet, I must answer that this is not true — that other ways and means of action, tried by experience and justified by success, have been laid before the administration and willfully rejected.
‘In Its ultimate causes, this war is the natural product of our unchristian civilization.’ * * * There is not a question raised, an issue involved, a cause at stake, which is" worth the life of one blue-jacket on the sea, or one khaki-coat in the trenches.” Page 251.
At about this stage, the fertile mind of the reader would be very much interested, if sanctimonious at all. At this stage, he is supplied this food of poison for his patriotism and loyalty to his country. Under the mockery of religion or religious teaching, I can conceive of no worse thrust at America and at America’s needs, at the time of the publication of this book, than that which was published in this book by the defendants. We in America all accord to men of all religious faiths the right to an honest and faithful belief in their creed and the practice ,of it accordingly, but that the defendants’ efforts were intentional and for the desired purpose is apparent from a mere recital of some of the happenings during this period.
The defendant Rutherford wrote on July 17, 1917, referring to The Finished Mystery:
“It seemed good to the Lord to have the seventh volume prepared. * * * When the time came for publishing this work we were in the midst of much opposition, and knowing that to consult the opposers would hinder the publishing of the volume, I took counsel with Brothers Van Amburgh, MacMillan, Martin, and Hudgings of the office force.”
The book was paid for out of the funds of the corporation with which the defendants were associated and which they managed. The effect of the book upon the drafted men is exemplified by some of these circumstances. As instances:
One Dutchess, formerly a National Guardsman, sold a copy of the „ book to one Sisson of Binghamton, N. Y. The latter claimed exemption later before the local board as a conscientious objector and was aided in this by the defendant Van Amburgh.
One Insberg was drafted and sent to Camp Devens in October, 1917. After purchasing the book, he refused to perform any military duty. He later bought a dozen volumes of the book and put them in the library of the Young Men’s Christian Association at Camp Devens. Later he deserted.
One De Cecea was drafted, sent to Camp Devens, took a copy of the book with him, and then refused to work in camp.
One Nic-iti was drafted, sent to Camp Devens, got 30 copies of the *865book, distributed them in camp. After he put on his uniform, he took it off and refused to do any work in camp.
One Anderson was drafted and sent to Camp Upton. After reading the book, he deserted, came to the Tabernacle (defendants’ establishment), and while there an army officer was looking for him. He saw the officer; used the fire escape as a means of escaping from the building-
The record is replete with evidence indicating the defendants’ active advising men subject to the draft to claim their exemption and to refuse to perform any duty in camp if they were drafted.
A pamphlet was later published, called the Bible Students’ Monthly, and this by the Watch Tower Bible & Tract Society. An article therein was as follows:
“Yonng'man, the lowest aim of yonr life is to be a good soldier. A good soldier never tries to distinguish right from wrong. * * * A good sol- ' dior is a blind, heartless, soulless, murderous machine. He is not a man; he is not even a brute, for brutes only kill in self-defense. * * * No man can fall lower than a soldier. It is a depth, beneath which we cannot go.”
Ten thousand copies of this monthly containing this quotation were reprinted in October, 1917, and paid for by defendants in the name of the Watch Tower Bible & Tract Society.
The guilt of the defendants is plain, and I do not understand that the majority of the court are of the opinion that the facts did not warrant this conclusion of the jury.
But this judgment is to be reversed because of the alleged adverse attitude of the court in regard to the testimony of three witnesses, Mrs. Mabel Campbell, Mrs. Agnes Hudgings, and William F. Hudgings, and the action taken by the court in the presence of the jury in the case of the witness Hudgings in committing him for contempt of court, saying it was so prejudicial to the defendants that it could not be cured by the many words of caution expressed by the trial judge.
In order to establish its case, the government found it necessary to call as witnesses employes and others who were attached to and associated with the defendant corporations. Mrs. Mabel Campbell was a stenographer for the defendants. She had writte'n letters, carbon copies of which were taken from the defendants by a search warrant. She identified initials on the letters, and was placed on the witness stand to identify the letters. She refused to identify the letters. The court was apparently of the opinion that she was not telling the truth, and from the recital of what took place, as this record discloses, the court was undoubtedly correct in this conclusion.
Agnes Hudgings, also a stenographer, wrote certain letters to which she attached initials which she used in her course of business conduct in writing such letters; letters indicating the initials of the person who dictated the letter. She was the wife of one of the officers of the association. She refused to identify the letters, and the court, having reached the conclusion that she was not telling the truth, did not hesitate to tell her that she was evading and fencing, and not frank and truthful. Whatever was said by the court in his questions was at once *866followed by directing the jury not to permit.it to prejudice any one; that it should not reflect against the defendants or the government, for nothing 'appeared, he said, indicating that the defendants or the defendants’ counsel were responsible for the attitude taken by the witnesses, the two stenographers.
Hudgings was called as a witness to identify the handwriting of one of the defendants, MacMillan. He was in close association in the same office, sitting within 10 feet of the desk occupied by MacMillan for two years, and declared that he could not identify the handwriting of either MacMillan or Van Amburgh.
At this stage of the trial, the-conduct of the witnesses who were called, and who were associated with the defendants, became so palpable that the court properly told the witness he was not telling the truth. He ordered him committed for contempt of court. At once the court instructed the jury:
“There is no evidence in the case to justify you in drawing the inference that, any of the defendants, are responsible for the attitude taken by the witness, so that you should not draw any inference against the defendants.”
The right to commit for contempt of court, or to summarily cause the arrest of a witness for perjury, is well recognized and approved by our courts. Of course, there must be facts justifying the contempt proceedings. This rule was recently laid down in Re Hudgings, 249 U. S. 378, 39 Sup. Ct. 337, 63 L. Ed. 656, decided April 14, 1919, by the Supreme Court of the United States. In this recent decision of the Supreme Court, the power to commit for contempt, when the circumstances warranted it, was recognized; but it was held that in the particular instance of Hudgings the circumstances did not warrant his commitment.
Throughout the trial, the court constantly protected the defendants’ rights by frequent caution, and in many instances he asked the jury not to be prejudiced because of occurrences which took place during the course of the trial, which the court felt might in some way prejudice the defendants. And again, in the charge to the jury, the court left with the jury the statement that he had no opinion as to the facts, and that the facts were for the jury solely, and that no unfavorable inferences should be drawn by reason of any statement made by the court, nor should they be influenced by anything that occurred during tfle- course of the trial. The rule has long been established that the trial judge of the District Court has wide latitude in the conduct of a trial; he may even comment upon the weight of evidence; so, too, he may comment upon the conduct of the witnesses and of counsel. Simmons v. United States, 142 U. S. 148, 12 Sup. Ct. 171, 35 L. Ed. 968; Vicksburgh, etc., Co. v. Putnam, 118 U. S. 545, 7 Sup. Ct. 118, 30 L. Ed. 299; Lovejoy v. United States, 128 U. S. 171, 9 Sup. Ct. 57, 32 L. Ed. 389; Breese v. United States, 106 Fed. 680, 45 C. C. A. 535; Smith v. United States, 157 Fed. 721, 85 C. C. A. 353.
'Indeed, it is my opinion that the learned District Judge was most patient and considerate of the defendants’ rights. His consideration of defendants’ counsel, who in their zeal to protect their clients’ interest *867many times overstepped the bounds of due respect to the dignity of the court, was magnanimous and kindly.
1 see no error warranting a reversal of this conviction in the conduct of the trial judge, and in my opinion the judgment should be affirmed.